Title: To George Washington from Henry Knox, 22 February 1791
From: Knox, Henry
To: Washington, George

 

War-department, Feby 22nd 1791.

The Secretary for the department of war, submits the following report to the President of the United States, upon the operations to be adopted for the ensuing year upon the frontiers.
In order to form a right judgement of the measures proper for the general government to pursue during the ensuing year relative to the frontiers, it will be necessary to take a preliminary view of the several objects which require attention and arrangement.
The first and most pressing demand on the government is, the restoration of peace, and the effectual protection of the frontier inhabitants, lying along the Ohio river, against the depredations of the indians North west of the said river.
The second is, the preservation of the peace, and performance of the treaties made with the southern nations of indians, the said peace and treaties, being threatned with violation, by the measures pursuing by the three companies or associations of men, who have purchased the pre-emption of the greater part of the lands of the Choctaws, Chickasaws, and Cherokees, of the State of Georgia.
The third is, the consideration of the means most likely to attach the people of the frontiers to the government of the United States.
The fourth, a consideration of the probable effect, decisive measures against the indians may have either upon Spain or England.
These several preliminary objects are stated, as the basis of the ideas herein after mentioned, and in order to obtain a distinct view of the several means necessary to attain the ends desired by government.
In contemplating the measures to effect the first object, to wit, peace with the indian tribes North-West of the Ohio, it would be proper to consider that the late expedition was entirely unfortunate in its result—That the Wabash and Miami indians will consider themselves as victorious—That the neighbouring tribes will be induced to join them—And, that the war will be general, as it shall relate to the Wabash indians, and their neighbours.

At the same time that this view of the subject, ought to govern in the preparations for another campaign, every collateral measure, which could be adopted, consistently with the dignity of government, ought to be executed, to influence the said indians to peace, in addition to the intimations already made, through the Wyandots and Delawares, by the Governor of the Western territory, and through the Senekas, by the subscriber.
Although an effectual and permanent peace, without the expence and blood of another campaign, would be highly acceptable to the great mass of citizens of the United States, yet, such a desire ought not to slacken, but rather invigorate, every necessary preparation.
In the present state of things, the minds of the indians must be impressed with the power of the United States, as the ground work of that system of justice and mercy, which it will be the glory of the general government to administer, to all the indians, within its limits.
Upon these principles, and upon the supposition, that the troops of the regular establishment will be augmented to the number of two thousand, one hundred and twenty eight noncommissioned and privates, and that two thousand levies will be authorized, with such auxiliary mounted militia as shall be herein mentioned, the following general plan is submitted for the operations of the campaign.
The great object of the campaign will be, to convince the indians of the futility of resistance, and of the absolute necessity of submitting to the justice and mercy of the United States.
That for this purpose, besides destroying their towns, and provisions, defeating their force, and capturing as many of them as possible, particularly their women and children, it will be necessary to establish a post at the Miami village, or, some other place in its vicinity which might be proper.
This operation, will require a force, decidedly superior to all probable combinations of the force of the indians—and, therefore, it ought not to be undertaken with less than three thousand effective troops, composed of regulars and levies, inlisted for a fixed term, not to expire, before the 30th of November, unless the force of the indians should be greatly wasted by the desultory operations herein after mentioned.
The establishment of the said post—The construction of the

fortifications—The establishing of esential posts of communications—The conduct proper to be observed to the indians upon their discovering dispositions favorable for peace, or, vigorous operations against them in case of obstinate hostilities, together, with the accuracy of perception, to observe the indications of the English, consequent upon the establishment of said post, all require, that the commanding officer of the expedition should be a man of sound judgement, general political information, and, an able general.
From the general view of the present state of the military force of the United States, herewith submitted, marked A it would appear, that notwithstanding every possible exertion, the recruits could not be inlisted and placed at Fort Washington, or the mouth of the great Miami, or of the Ohio, at an earlier period than the first day of July, and it is questionable, whether the levies, herein after mentioned, could be obtained at a much earlier period.
In the mean-time, it may be expected, as soon as the spring shall open, and the waters reduced, so that the indians can travel, that the whole line of frontier, from Fort Pitt to the falls of the Ohio, and on both sides of that river will experience the desolations of the indians.
Such an event, it must be confessed, would be, both, calamitous to the inhabitants, and disgraceful to the government, and ought, if possible, to be prevented.
The defensive measures directed by Virginia, and even aided by the temporary arrangement afforded to the exposed counties by the general government, during the last year, would be an insufficient security against the expected depredations, as it would be impracticable to know, or, to guard against the numerous points of attack.
The only effectual expedient which offers itself upon this subject, is, to embrace the offers made by the representatives of the district of Kentucky, and the counties lying along the Ohio, and with mounted militia to form a series of rapid, and desultory operations against the indians towns lying on the Wabash.
By thus carrying the war into the indian-country, their attention will be called to take care of their own women, and children, and, the frontiers freed from invasion.
The objections which oppose themselves to such desultory operations are,

1st—The expence which would attend them.
2’ndly—Their inefficacy, as to the proper impressions to be made upon the indians—That they would rather stimulate to greater exertions, than produce submission.
3’dly—That they might interfere with, and retard the, great expedition of the campaign to wit—the establishing posts in the indian country, and by that means, of curbing and overawing them.
These objections are of such an nature, as to require to be particularly examined.
—The first is the expence—
—It has been pretty satisfactorily ascertained by the subscriber, that, a non commissioned officer, or private militia volunteer, mounted on horseback, armed with a rifle and tomahawk, and furnished with provisions and forage for himself and horse, for a thirty days expedition, might be obtained, for two thirds of a dollar per day, and the pay only of the commissioned officers to be added thereto, according to their respective grades, all risque of horses included—but, as ammunition is difficult to be obtained, the public must furnish that article.
On this principle, the estimate marked B and hereunto annexed, has been formed, in order to show the entire amount of one such desultory expedition of seven hundred and fifty-men.
It is the result of verbal information, that for such an operation of mounted volunteers, the number of five hundred, in the opinion of the most esteemed leaders of Kentucky, would be equal, by a sudden and rapid stroke, to the object of destroying any of the indian villages on the Wabash, and of capturing the women and children.
If this information should be just, a desultory operation of five hundred non commissioned and privates, with their commissioned officers, would only amount to thirteen thousand one hundred & eighty five dollars & seventy cents.
The second objection is the inefficacy of such operations, and that they would rather irritate than humble the indians.
The force of this objection would depend upon the success or non-success of such expeditions—If the first expedition of that nature should be considerably successful, and for instance destroying the Wea or Onittanon towns, and capture a considerable number of women and children, it would have the direct effect to humble them, and induce them to sue for peace.

That although, at this distance, the chance of surprizing the indian towns may appear against probability, yet, if in the opinion of the volunteers, or their leaders, it should be in favor of a surprize, or that the force would be superior to the probable number of indians which they should meet, it ought to preponderate in favor of the operation.
That as to the third object of interfering with, or retarding, the main expedition, it will be found, by the arrangements proposed, both with respect to the regular troops, and the levies, that Kentucky is not relied upon for more than one thousand of ther levies, and it is represented they have twelve thousand militia—Besides which, it will appear hereafter, that the desultory operations will be over and terminated, as they shall respect the district of Kentucky, before the main expedition shall set out from the Ohio, unless it shall be thought proper from the situation of circumstances at the time, to make a collateral desultory operation with the main expedition.
The Secretary of War conceives from the several views that he has taken of this subject, balancing the probable advantages against the disadvantages, that the result is highly in favor of the desultory operations, as herein after proposed, and that they will probably produce the main effect intended—That is, by carrying the war into the enemy’s country, prevent in a great degree their invading the frontiers.
This single consideration, all others being equal, would of itself, be sufficient to turn the scale in favor of the desultory operations: But, in addition thereto, it is a circumstance of no small importance, that the desultory operations will be highly acceptable to the Kentucky district, and other frontier counties, and that as they mainly arise from their own propositions, and as their leaders will have the conducting of them they will be answerable both for their being well ordered, and for their effect, as far as the same shall depend upon proper management.
In proportion as the desultory operations shall be successful, the force and spirits of the indians will be decreased, and they deterred from combating with the troops of the main expedition, which will therefore have a greater probability of success, especially when it shall be constantly intimated by all practicable channels, that the peace and happiness of the indians depend upon themselves, in making due and timely submission, for their unprovoked aggressions.

It is therefore proposed to invest Brigadier General Charles Scott, appointed a brigadier general by the government of Virginia, to form an expedition against the Wea or Onittanon towns, with a body of mounted volunteers, not exceeding seven hundred and fifty non commissioned officers and privates—That he appoint the commissioned officers of the said volunteers in the manner he shall judge most conducive to the success of the operation, not exceeding however the proportions for the regular troops, the schedule of which to be transmitted to him.
That he set out upon said expedition from such place upon the Ohio, as he shall judge most proper, and at an early period, not exceeding the 15th, or 20th, of April next if possible.
That he, and his troops, vigorously attack and destroy the said Onittanon or Wea towns, and indians, taking especially, care however, not to kill any women, children or people incapable of resistance, but to capture and bring off as many such as possible.
That if succesful or not, at the said towns, or villages, that he be instructed to destroy such other hostile towns, or indians, to which, as in his judgement, his force shall be equal.
That the troops under his command be mustered the day of their departure from the Ohio, and that every man of his party carry with him, bread and meat for thirty days, and due quantities of corn for the horses.
That if his party return by the way of post Vincennes, that they be mustered by the commanding officer of said post for the last time previously to their being disbanded.
That quadruplicate copies of each muster be made out; one to be retained by the mustering officer—another to be delivered to the commanding officer of the party—the third to the captains of the companies, and the fourth to be transmitted by the paymaster of the said troops, to the War-office.
That if the said party should not return by post Vincennes, they must return to some post established on the Ohio, under the command of a regular-officer, and there be mustered under the before mentioned regulations.
That the commanding officer of said party report to the commanding officer of the troops on the Ohio, and to the Secretary of War, a precise statement of his numbers—the distances of his marches, daily, and the time of his return, with observations and particular details of all the events of his expedition; and such

general observations, as shall occur to him of the nature of the country and the proper mode to attack the indians.
That Colonel  Shelby be entrusted with a similar expedition, to take place on or about the 20th of May from such parts of the Ohio, as he shall judge proper, and against such object upon the Wabash, as the commanding officer of the troops shall direct.
That Brigadier General John Sevier be entrusted with a third expedition of the like nature—the point of departure from the Ohio, to be regulated by the object upon the Wabash which the commanding officer shall point out; to commence from the Ohio, the 20th of June next.
That in order to enable each of the before mentioned officers, or others in their stead, to undertake the said expeditions with vigor, a sum, not exceeding five thousand dollars be advanced to each of them, in order to be distributed to the said volunteers, as shall be judged proper to prepare for the expedition, provided the said officers give bonds, with good security, for the faithful appropriations of said monies, to be deducted from the amount of the pay-rolls, of the said volunteers.
That if the commanding officer of the main expedition should judge the measure essential, he may authorize a fourth desultory operation, to have effect so as to correspond with the main expedition.
That it will also be necessary to entrust the said commanding officer with a further power—That in case the levies and regular troops should not be inlisted in due season, that he may call forth a sufficient number of militia from Kentucky—the counties of Virginia upon the Ohio, and from Pennsylvania, to make good the said deficiency for such term as he shall judge necessary not exceeding the 30th day of November ensuing, but, to be discharged sooner, if in his judgement the service will permit the same.
That it is suggested that one half of the proposed levies, or the number of one thousand, be raised in the Western counties of Pennsylvania, and the counties of Virginia lying along the Ohio, and the other half in the counties of Kentucky.
That the said levies be formed into two regiments—each of one thousand men—The levies to be commanded by a brigadier general—That each regiment of said levies have one hundred,

or two companies, of well mounted light horse, and three hundred expert rifle-men, to find their own rifles, and to be allowed pay for the use thereof, and if lost, to be paid at the expence of the United States, as the public have not any rifles in store.
That it will also be necessary to entrust the commanding officer with the power of suspending the raising the levies, or to discharge them entirely if he should judge the same proper—This power is indispensible, as the indians may submit to terms, or the desultory operations prove so successful that the regular troops, alone may be sufficient for the establishment of the posts intended.
It is highly probable, that the combined effect of the desultory and main expeditions, will humble the indians, and induce them to sue for peace—It is therefore proper to consider of the terms which shall be offered them—At present, the Delewares and Wyandots, have by the treaty of Fort McIntosh, made the 21st day of January 1785, the following boundary—to wit—“The boundary line between the Wyandot and Delaware nations, shall begin at the mouth of the river Cayahoga, and run thence up the said river to the portage between that and the Tuscarawas branch of the Muskinghum, then down the said branch to the forks at the crossing place above fort Lawrence—then westerly to the portage of the big-Miami, which runs into the Ohio, at the mouth of which branch the Fort stood which was taken by the french in the year 1752—then along the said portage to the Great Miami, or Ome river, and down the southeast side of the same to its mouth—thence along the south shore of Lake Erie, to the mouth of Cayahoga, where it began.”
The residence of the Delawares and Wyandots at present is near the Sandusky lake, and at Cayahoga—Their number of warriors, about five hundred—There is no doubt, but that the main body of them are, as they have lately been, peaceably disposed—Their situation however is very critical, and they may be brought to act against us—If this should be the case, and the campaign successful, they ought to be removed to the westward of the Ome river—For it is but justice, both to the indians and the whites, to remove the causes of war, and if the Wyandots take a part against us, it will be difficult to be good neighbours with them again.

But, if they remain neutral, or join us, they ought to be permitted to enjoy their present residence.
The Shawenese also by the treaty of the Miami the 31’st of January 1786 had the following lands allotted them—to wit—
“The United States do allot to the Shawanoe nation, lands within their territory to live and hunt upon, beginning at the south side of the lands allotted to the Wyandot, and Deleware nations, at the place where the main-branch of the Great Miami which falls into the Ohio intersects said line—then down the river Miami to the fork of that river, next below the old fort, which was taken by the french in 1752—thence due west to the river la Panse—then down that river to the river Wabash, beyond which lines, none of the citizens of the United States, shall settle, nor disturb the Shawanoes in their settlements and possessions; and the Shawanoes do relinquish to the United States, all title, or pretence of title, they ever had to the lands, east, west, and south of the east, west and south lines before described”
But, the mutual ill-offices which have since taken place, render it improbable that the Shawanoes, and the United States will ever be friends again—At any rate, they must be compelled to abandon all claims on the east side of the Wabash—The Wyandots, Delawares, and Shawanoes are all the indians who have any claim to lands between the Ohio, and lake Erie, excepting the remnants of the Moravians, to whom Congress gave a township upon the Muskinghum, in consequence of the injuries they sustained during the war, from the whites.
A question arises whether, in the issue of a successful campaign, the Wabash and the Ome emptying into Lake Erie, shall be the Western boundary, or whether a line shall be extended due west, from the forks of the Great Miami of the Ohio, to the Mississippi supposing the same should be found practicable.
There would not be many indians, south of the said line, excepting the Kickapoos, who will not exceed two hundred warriors, and who are a bad set, and must be removed, as they will undoubtedly join in the war against us.
The good consequence resulting from such a line would be a greater security to the settlers on the Mississippi, and to the tract at the mouth of the Ohio, reserved for the late army.
But it seems to be necessary at all events, to prevent future wars, to prohibit the indians from hunting on the east side of

the Wabash—The line running west from the forks of the Great Miami before mentioned may be left to the discretion of the Governor of the western territory, to establish it or not as circumstances may require.
The Secretary of war, further submits, that the post to be established at the Miami village, shall be garrisoned with twelve hundred men, including the subordinate posts, until the next year, and that the same shall have in store six months salted provisions & a due proportion of cannon and military stores.
Having discussed the first general object of the frontiers, the second occurs—to wit—the preservation of the peace, and performance of the treaties with the Choctaws, Chickasaws and Cherokees—the said treaties and peace being threatned with a violation by certain companies which have purchased the preemption to the lands of the said indians, from the State of Georgia.
This is an important consideration, whether it be viewed, as relating to the the indians—the people of the frontiers, or the Spaniards.
Should the projected settlements take effect on the indians land, with their concurrence, it will be obtained under some specious delusion; probably, under the garb of authority from the United States—The temporary countenance which the indians may afford the measure, will induce such great accession of numbers, as may, when the indians shall be undeceived, occasion the expence of a long, and bloody warfare.
In this, as in all other similar cases, it will be much more easy to prevent, than to remedy the evil.
That therefore it will be proper to establish a strong post of three or four hundred men at the Occachappo, or bears creek, which empties into the Tennesse near the Muscle shoals.
And, if the Yazous purchasers, should persist, in forcing a settlement upon the lands of the Choctaws and Chickasaws, upon the Mississippi, it will be proper to dispossess them by sending a body of troops against them, and to explain the measure, fully, to the indian nations.
That the time for the establishment of this post will depend upon the facility with which the troops shall be raised, and upon the general operations North-West of the Ohio; but, most probably it must be consequent thereto, and not carried on together—

All the regular troops may be wanted for the main expedition, and to carry on many operations at once, would occasion embarrasments, and perhaps endanger the success of the whole.
The third general object—to wit—a consideration of the means most likely to attach the people of the frontiers of the United States, lays apparently within a narrow compass—Justice must be administered fully and freely among them in all respects, whether for, or, against them. This will soon bring them into proper habits of submission to the laws—They ought to be effectually protected against indian depredations, and in case of any unjustifiable behaviour of any of the lawless citizens, towards the indians, such persons ought to be punished in an exemplary manner; and on this point it behoves government to be inflexible, as well in regard to its general reputation in the judgement of the world, as in regard to the saving of the blood and treasure expended in an unjust indian war.
The fourth object—to wit—a consideration of the probable effect decisive measures against the indians, or it might be added against the people intending to settle on the lands of the Choctaws, Chickasaws, and Cherokees may have on the military posts of Spain or England.
The fact is, that both of those powers have claims upon the territories of the United States—Spain claiming up the Mississippi to the Ohio, and England holding the posts which ought to have been relinquished by the treaty of peace. Both, therefore, being conscious of exceptionable and improper conduct towards the United States, will regard the encrease of the military force of the United States with great jealousy.
If a post should be established on the Mississippi, below the Ohio, it would occasion the dispositions of the Spaniards to be discovered, relative to their claims—But, it is conceived, that this measure ought not to be undertaken at present, and therefore it is not proposed.
The facility with which a superior force from the Miami village might approach Detroit, will indisputably occasion apprehensions, for the safety of that post, especially, if the interposing indians should be effectually routed during the campaign.
It may also be reasonably expected, that these apprehensions will occasion a reinforcement of troops, during the approaching

summer—both sides being pretty strong in that quarter will require great circumspection & prudence in the direction of the troops—The delicacy of this situation may render it wise for the United States to defer having any naval armament upon lake Erie, until the Court of Great Britain may be more reasonable than at present—The object of a naval force is not of such importance, at present, as to induce risques which may involve us in a disagreeable predicament.
The post at the Miami village, well supported by a chain of posts of communications in the direction to the Miami, of ⟨illegible⟩ the Ohio, will be a more effectual barrier against indian incursions, than even if the United States possessed Detroit itself.
The garrison of the Miami village being strong, and always able to detach five or six hundred men, to chastise any of the tribes who shall commit depredations, will soon curb all hostilities, or occasion such tribes to remove at a greater distance.
The Secretary of War submits the idea, that it may be left discretionary, with the commanding general, to employ from two to four hundred of the Six Nations, or Wyandots and Delawares if they should prove friendly, to accompany the main expedition.
The said Secretary has conceived it his duty to submit this report, embracing all the general objects of the frontiers, in order that the President of the United States may approve, or, disapprove of such parts, or the whole, as he may judge proper.
But, the said Secretary respectfully solicits the directions of the President of the United States, previously to his departure, upon the general principles of this report, the same being necessary, in order to frame the instructions of the commanding officer—The said instructions, without rigidly imposing conditions as ultimatums, must necessarily contain, not only the general principles for the government of the commanding officer, but much detail matter.
All which is humbly submitted to the President of the United States.

H. Knox
Secy of War

